Name: Commission Regulation (EEC) No 3248/84 of 21 November 1984 fixing the prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1985 financial year
 Type: Regulation
 Subject Matter: trade policy;  prices
 Date Published: nan

 22. 11 . 84 Official Journal of the European Communities No L 303/9 COMMISSION REGULATION (EEC) No 3248/84 of 21 November 1984 fixing the prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1985 financial year expenditure in the last month of the financial year shall be based on physical operations plus stock levels in the preceding month ; whereas, therefore, stocks at the end of the year should be valued at the levels on 30 November ; Whereas it is not necessary to use the facility provided for in the second paragraph of Article 8 of Regulation (EEC) No 1883/78 in respect of intervention stocks ; Whereat the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1716/84 (2), and in particular Article 8 thereof, Whereas it is specified in the first paragraph of Article 8 of Regulation (EEC) No 1883/78 that prices shall be determined for calculating the value of the agricultural products in intervention storage to be carried forward to the next financial year ; whereas these products are generally valued at their purchase price ; whereas these prices should therefore be based on the actual purchase prices paid by the intervention agencies during a reference period stretching from 1 December 1983 to the latest month for which the figures are known, including quantities carried over from 1983 and entered in the accounts on 1 December 1983 at their carry-over prices ; Whereas Commission Regulation (EEC) No 3184/83 of 31 October 1983 on the operation of the system of advances in respect of expenditure financed by the Guarantee Section of the EAGGF (3) provides that HAS ADOPTED THIS REGULATION : Article 1 The prices to be used for calculating the value of agri ­ cultural products in intervention storage to be carried forward to the 1985 financial year are set Out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 216, 5 . 8 . 1978 , p. 1 . 0 OJ No L 163 , 21 . 6 . 1984, p. 1 . (3) OJ No L 320 , 17 . 11 . 1983, p. 1 . No L 303/ 10 Official Journal of the European Communities 22. 11 . 84 ANNEX Prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1985 financial year Should be valued at the levels on 30 November 1984 (per tonne) Product ECU Belgium Bfrs Denmark Dkr Germany DM Greece Dr France FF Ireland £ Irl Italy Lit Luxem ­ bourg Lfrs Nether ­ lands F1 United Kingdom £ Common wheat of : I  bread-making quality 183,50 8517 1 544 464,00 16612 1 260 137,70 262 772 8 517 499,50 113,50  non-bread-making quality 183,00 8 493 1 540 463,00 16 567 1 257 137,30 262 056 8 493 498,00 113,20 Barley 181,00 8 401 1 523 457,50 16 386 1 243 135,80 259 192 8 401 492,50 112,00 Rye 189,00 8 772 1 590 478,00 17 110 1 298 141,80 270 648 8 772 514,50 116,90 Durum wheat 257,00 11 928 2 163 650,00 23 266 1 765 192,80 368 024 11 928 699,50 159,00 Skimmed-milk powder 1 453,50 67 460 12 231 3 696,00 131 583 10 084 1 090,30 2081 412 67 460 3 973,00 899,20 Butter 3 377,00 156 733 28 417 8 587,00 305 713 23 429 2 533,10 4 835 864 156 733 9 230,50 2 089,20 Olive oil 1 575,50 73 122 13 258 3 961,50 142 627 10 822 1 181,80 2 256 116 73 122 4 269,50 974,70 Rapeseeds 429,00 19 911 3 610 1 079,00 38 837 2 947 321,80 614 328 19 911 1 162,50 265,40 Sugar 534,50 24 807 4 498 1 344,00 48 387 3 671 400,90 765 404 24 807 1 448,50 330,70 Tobacco : Il\| Il Il  leaf 980,00 45 484 8 247 2 464,50 75 703 6 731 735,10 1 403 360 45 484 2 655,50 606,30  processed 894,50 41 515 7 527 2 249,50 69 098 6 144 671,00 1 280 924 41 515 2 424,00 553,40  baled 1 224,00 56 808 10 300 3 078,00 94 551 8 407 918,10 1 752 768 56 808 3 317,00 757,20 Beef and veal : || l  quarters 2 569,50 119 255 21 622 6 461,00 232 612 17 649 1 927,40 3 679 524 119 255 6 963,00 1 589,60  boned 3 239,50 150 351 27 260 8 146,00 293 266 22 251 2 430,00 4 638 964 150 351 8 778,50 2 004,10